               Case 21-10527-JTD               Doc 263          Filed 04/09/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
ln re                                                       )    Chapter I I
                                                            )
CARBONLITE HOLDINGS LLC, et al.,t                           )    Case No.   2l-10527 (JTD)
                                                            )
                                   Debtors                  )    (Jointly Adm inistered)
                                                            )

                           SUPPLEMENTAL AFFIDAVIT OF SERVICE

        I, Dominic DiConti, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

          On orbefore   April6, 202l.atmy direction and under my supervision,ernployees of Stretto
caused the following document to be served via first-class mail on the service list attached hereto
as Exhibit A, pursuant to USPS forwarding instructions:

      a   Notice of Chapter 11 Bankruptcy Case (Docket No. 103)


Dated: April 9,2021
                                                                                           \        C-4
                                                                                    Dominic DiConti

A notary public or other officer cornpleting this certificate verifies only the identity of the individual
who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or
validity of that document.

State of California.
County of Orange

Subscribed and sworn to (or affirmed) before me on this 9th day of April,2O2l, by Dominic
DiConti, proved to me on the basis of satisfactory evidence to be the person who appeared before
me.



Signature:            aj;>'
             o    P




I The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, are:

CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); Carbonlite
Recycling LLC (3727)', and Pinnpack Packaging LLC (9948). The address ofthe Debtors' corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
Case 21-10527-JTD   Doc 263   Filed 04/09/21   Page 2 of 3




                    Exhibit A
                                               Case 21-10527-JTD          Doc 263       Filed 04/09/21   Page 3 of 3

                                                                          Exhibit A
                                                                    Served via First-Class Mail
                             Name                         Attention                     Address 1        Address 2         City      State     Zip
         Albar Trucking Inc                                                     1006 W Centennial Rd                 Papillion       NE    68046-7015
         All Size Supply Co.                                                    904 Fountain Pkwy                    Grand Prairie   TX    75050-1509
         Almeida, Olivia                                                        Address Redacted
         Amino Transport Inc.                                                   2320 Dean Way            Ste 160     Southlake       TX    76092-1545
         Avenue Logistics Inc.                                                  325 W Ohio St            #3          Chicago         IL    60654-7809
         Brock Transportation LLC                                               3025 Independence Dr     Ste C       Livermore       CA    94551-7683
         Critical Electric Systems Group LLC                                    PO Box 941049                        Plano           TX    75094-1049
         DarkStar Logistics LLC                                                 8130 Highway MM                      Hannibal        MO    63401-6803
         Emergency Environment Services LLC                                     1408 Pepperidge Ln                   Fort Worth      TX    76131-5204
         Gateway Logistics Inc.                                                 95 Glendale Milford Rd               Cincinnati      OH    45215-1142
         Graffe, Rolando                                                        Address Redacted
         IBC Tote Recycling LLC                                                 2045 W Grand Ave         Ste B       Chicago         IL    60612-1577
         IMBB USA LLC                           Attn: Shalin Shah               15 Liberty Way                       Monroe Twp      NJ    08831-5363
         Jakebrake Logistics LLC                                                1006 W Centenial Rd                  Papillion       NE    68046-7015
         Manansala, Sean                                                        Address Redacted
         Martinez-Martinez, Sasha                                               Address Redacted
         Midwest Trucking Logistics                                             2009 N Clearstone St                 Goddard         KS    67052-8661
         Mode Transportation LLC                                                14785 Preston Rd         Ste 850     Dallas          TX    75254-9159
         Morales, Luis                                                          Address Redacted
         National Safety Compliance                                             1867 E Florida St                    Springfield     MO    65803-4552
         Olivo, Benajamin                                                       Address Redacted
         Pagoda Apparel - Cure Sports LLC       Attn: Dele Olaewe               722 Cherry St                        Reading         PA    19602-1148
         Perez, Adrian                                                          Address Redacted
         Plast-Control Inc.                                                     69 Venture Dr            Unit 3      Dover           NH    03820-5930
         Plastics News                                                          PO Box 37222                         Boone           IA    50037-0222
         Radford, Corey                                                         Address Redacted
         Results Staffing Inc                                                   1111 W Mockingbird Ln    Ste 100     Dallas          TX    75247-5000
         Riley, Markeis                                                         Address Redacted
         Roden, Lindsay                                                         Address Redacted
         Sioux Services LLC                     Attn: Kandy M. Miller-Boyer     6 Hall Rd                            Pottsville      PA    17901-8913
         Thomas, Arnetta                                                        Address Redacted
         Velez, Jean                                                            Address Redacted
         VIP Image Enterprises Inc.                                             111 Hollie Dr                        Red Oak         TX    75154-6601
         Walsh, Ashley                                                          Address Redacted
         Walsh, Jeffrey                                                         Address Redacted




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                            Page 1 of 1
